DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because the cross-sectional views do not show hatching for all parts.  See 37 CFR 1.84(h)(3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation more than 40 volume %, and the claim also recites more than 50 % and more than 60% which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In the present instance, claim 12 recites the broad recitation below 5mm, and the claim also recites below 2mm, below 1mm, and below .5mm which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
With respect to claims 7 and 9, both claims are dependent from claim 6, which recites “one or more optical fibers”.  However, claims 7 and 9 both set forth “the optical fibers”.  The metes and bounds of the claims are unclear when there is only one optical fiber as set forth in claim 6.  It is suggested that the claim recite the phrase “wherein the one or more optical fibers”.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	With respect to claim 14, the method states that it is “according to claim 1” and then recites “a cable”, “an inner tube”, “one or more electrical conductors”, “an outer tube”, and “a downhole tool”.  All of these features are recited in claim 1 and thus are redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 4, 8, 10, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2015/0226021).
With respect to claim 1, Zhang et al. disclose an intervention system, comprising a cable (see figure 1) being configured to be lowered into a wellbore, said cable having an inner tube (3) enclosing one or more electrical conductors (1), an outer tube (6) surrounding the inner tube, wherein the intervention system further comprises a downhole tool being connected to a distal end of the cable and being configured to pull the cable into the wellbore (see paragraph 1), wherein the tool is electrically connected to at least one of the electrical conductors of the cable, the tool is configured to receive and/or transmit data signals and/or power via at least one of the electrical conductors of the cable (see paragraph 15) and wherein the outer tube is made of a composite material (see paragraph 68) being electrically conducting (see paragraph 113), and wherein the tool is electrically connected to the composite material for providing current return via the composite material for transmitting and/or receiving data signals and/or power (see paragraph 117, wherein equal electrical return currents are disclosed).
	With respect to claim 2, Zhang et al. disclose wherein the composite material comprises carbon (see paragraph 68).
With respect to claim 4, Zhang et al. disclose wherein each one of the electrical conductors is galvanically insulated from the outer tube (via insulation layer 2).
With respect to claim 8, Zhang et al. disclose wherein the cable further comprises a filler material (5) fixating the inner tube inside the outer tube.
With respect to claim 10, Zhang et al. disclose wherein the outer tube forms the exterior surface of the cable (see paragraph 71, wherein layer 7 is optional and when not included the outer tube 6 would form the exterior surface).

With respect to claim 13, Zhang disclose wherein the downhole tool comprises at least one of: a downhole driving unit (see paragraph 1), such as a downhole tractor, a well cleaning device, an anchoring tool, a key tool, a punching tool, a stroking tool, and a milling tool.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.
With respect to claim 3, Zhang et al. discloses the claimed invention except for the volume % of carbon.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected more than 40, 50, or 60 vol %, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Aller, 105 USPQ 233.


8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Sherman (USP 9,784,049).
	With respect to claim 5, Zhang et al. does not disclose the details of the composite material.  Sherman disclose a conductive material that comprises strands of carbon fiber in a polymer matrix (see column 4 line 24-51).  As both Zhang et al. and Sherman disclose a composite material, it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted one composite for the other for the predictable result of providing an electrically conductive composite material.  

9.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of McFarland et al. (US 2017/0186512).
With respect to claim 6, Zhang disclose electrical conductors, but does not disclose optical fibers.  McFarland disclose that it is known to use electrical conductors 
With respect to claim 9, Zhang in view of McFarland disclose wherein the optical fibers are arranged in the outer tube, the filler material, or inside the inner tube (see figure 1).

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of McFarland et al. (US 2017/0186512) in further view of Cherbettchian (US 2009/0211768).
With respect to claim 7, Zhang in view of McFarland do not disclose wherein the optical fibers are used as sensors configured to provide temperature and/or pressure measurements.  Cherbettchian disclose using an optical fiber as both a sensor and a telemetry path to measure temperature and pressure (see paragraph 3).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Zhang in view of McFarland by using the optical fibers as sensors in order to sense the temperature and pressure which are parameters of interest to a wellbore operator.

11.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Varkey (USP 9,027,657).
With respect to claim 14, Zhang et al. disclose a method for operating an intervention system according to claim 1 (see the rejection of claim 1) downhole, said intervention system comprising a cable having an inner tube enclosing one or more electrical conductors as well an outer tube surrounding the inner tube, the outer tube is made of a composite material being electrically conducting, and a downhole tool, wherein the method comprises: electrically connecting the downhole tool to at least one of the electrical conductors of the cable at a distal end of the cable (see paragraph 1, wherein the cable is used with a tractor and in order to transmit power must be connected to the tool), and receiving and/or transmitting data signals and/or power via at least one of the electrical conductors of the cable (see paragraph 113), wherein the .


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Varkey et al. (US 2016/0222736) disclose an electrically conductive fiber optic slickline for coiled tubing operations.  Sangar et al. (USP 11,127,512) disclose a cable for downhole tractor deployment.  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672